

115 HR 6246 IH: Puerto Rico Admission Act of 2018
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6246IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Miss González-Colón of Puerto Rico (for herself, Mr. Bishop of Utah, Mr. Young of Alaska, Mr. Serrano, Mr. LaMalfa, Mrs. Murphy of Florida, Mr. Soto, Mr. Duffy, Mr. MacArthur, Mr. McGovern, Mr. DeSantis, Mr. Raskin, Ms. Stefanik, Mr. Curbelo of Florida, Mr. Bacon, Mr. Beyer, Mr. Banks of Indiana, Ms. Ros-Lehtinen, Mr. Gene Green of Texas, Mrs. Radewagen, Mr. Sablan, Mr. Vargas, Ms. Bordallo, Mr. King of New York, Mr. Diaz-Balart, Mr. Yoho, Mr. Fitzpatrick, Ms. Plaskett, Ms. Tenney, Mr. Labrador, Mr. Costello of Pennsylvania, Mr. Trott, Ms. Esty of Connecticut, Ms. Wasserman Schultz, Mrs. Beatty, Mr. Brown of Maryland, Mr. Denham, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo enable the admission of the territory of Puerto Rico into the Union as a State, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Puerto Rico Admission Act of 2018. 2.FindingsCongress finds the following:
 (1)Puerto Rico was ceded to the United States and came under this Nation’s sovereignty pursuant to the Treaty of Paris ending the Spanish-American War in 1898. Article IX of the Treaty of Paris recognized the authority of Congress to provide for the political status of the inhabitants of the territory. Puerto Rico remained under the direct control of United States military forces until Congress enacted the Foraker Act (Public Law 56–191) on April 12, 1900, bringing a civilian government, appointed by the President of the United States, to the island.
 (2)Consistent with the establishment of United States nationality for the inhabitants of Puerto Rico under the Treaty of Paris, in 1917, Congress exercised its powers under the Territorial Clause of the United States Constitution (article IV, section 3, clause 2) to provide for the United States citizenship status of persons born in Puerto Rico (Public Law 64–368).
 (3)Under rulings of the United States Supreme Court, including Balzac v. People of Porto Rico, 258 U.S. 298 (1922), only ambiguous, inconsistent and indirect application of the United States Constitution has been established in the unincorporated territories of the United States including Puerto Rico.
 (4)In 1950, Congress prescribed a procedure for instituting limited internal self-government for Puerto Rico pursuant to statutory authorization for a local constitution (Public Law 81–600). As a result, a local constitution was approved by the people of Puerto Rico, ratified by Congress, subject to conforming amendments enacted by Puerto Rico, and thereupon given effect in 1952.
 (5)The approved constitution established a republican form of government in conformity with the United States Constitution and the principles of the Declaration of Independence and is the functional equivalent of a State constitution, but did not restrict the authority of Congress under the Territorial Clause to determine the application of Federal law to Puerto Rico. Congress’ plenary power under the Territorial Clause was most recently and dramatically evidenced in 2016 with the enactment of the Puerto Rico Oversight, Management, and Economic Stability Act (Public Law 114–187).
 (6)Congressional policies to date have dis­en­fran­chised the approximately 3,400,000 United States citizens residing in Puerto Rico who do not enjoy a democratic form of government at the national level as they cannot vote in the election of the President and Vice President of the United States, are not represented in the United States Senate, and only have one Resident Commissioner in the United States House of Representatives, who can only vote in the Congressional committees to which she or he is assigned.
 (7)Furthermore, the Federal Government may, and often does, treat the United States citizens residing in Puerto Rico unequally under most Federal programs and other laws applicable to the several States and their residents. In its December 14, 2016, Report to Congress, the Congressional Task Force on Economic Growth in Puerto Rico established that the territory is not treated equally with the States under more than 40 Federal statutes.
 (8)The limitations of, and unequal treatment under, territory status has left Puerto Rico under-developed when compared to the States and has substantially contributed to its fiscal and economic crisis, forcing a massive exodus that has resulted in 5,400,000 United States citizens of Puerto Rican ancestry living in the United States mainland.
 (9)Puerto Rico has been under United States sovereignty and within the United States customs territory for close to 120 years, making Puerto Rico the oldest, largest, and most populous colony in the world, yet Congress has failed to respond to the people of Puerto Rico’s continued quest for equality and self-determination.
 (10)It has been the longstanding policy of the United States that the United States citizens of a territory can democratically determine whether it should eventually become a State or a sovereign nation.
 (11)On November 6, 2012, the Government of Puerto Rico held a locally sanctioned, two-part plebiscite. This plebiscite was consistent with the recommendations set forth by the President’s Task Force on Puerto Rico’s Status Report to Congress of March 2011. The first question asked if Puerto Rico should continue to be a territory of the United States, and 54 percent of the voters rejected territory status. The second question asked the voters to express their preference among the three possible and internationally recognized permanent alternatives to territory status—statehood, independence, or nationhood in free association with the United States—and 61 percent of the voters who selected an option chose statehood. The number of votes cast for statehood on the second question exceeded the number of votes cast for continued territory status on the first question.
 (12)On June 11, 2017, the Government of Puerto Rico held yet another status plebiscite to ratify the results of the 2012 vote, on a ballot amended to specifically comply with the United States Department of Justice’s requirements pursuant to Public Law 113–76. In this plebiscite, statehood received 97 percent, free association/independence received 1.5 percent, and current territorial status received 1.3 percent of the votes cast.
 (13)Puerto Ricans have contributed greatly to the Nation in all fields of endeavor, both in war and in peace. Over 250,000 have served in the United States Armed Forces, many paying the ultimate sacrifice. They not only deserve, but have earned the right to have their voices heard.
 (14)Last year marked the 100th anniversary of the granting of United States citizenship to the people of Puerto Rico by Congress, who remain disenfranchised and trapped in a second-class citizenship that denies them the same rights and responsibilities as their fellow citizens in the States.
 (15)Equality within the Nation is required for a healthy American economy and essential for Puerto Rico’s social and economic well-being as well as for basic reasons of democracy. Puerto Rico should be transitioned into equality within the Union.
 3.PurposeThe purpose of the Act is to respond to, and comply with, the democratic will of the United States citizens residing in Puerto Rico as expressed in the plebiscites held on November 6, 2012, and June 11, 2017, by setting forth the terms for the admission of the territory of Puerto Rico as a State of the Union.
 4.AdmissionSubject to the provisions of this Act, and upon the issuance of the proclamation by the President of the United States required by section 6 of this Act, the territory of Puerto Rico thereupon shall become a State of the United States, and admitted into the Union on an equal footing and in true permanent union with the other States in all respects whatsoever.
		5.Transition process
 (a)State constitutionThe constitution of the State of Puerto Rico shall always be republican in form and shall be in conformity with the Constitution of the United States. The current constitution of Puerto Rico is deemed to be republican in form and in conformity with the Constitution of the United States and is hereby accepted as the constitution of the State of Puerto Rico.
 (b)Plebiscite results deemed sufficientImmediately upon the enactment of this Act, the results of the November 6, 2012, and June 11, 2017, status plebiscites are deemed sufficient to trigger the transition process to Statehood set forth in this section. This section does not preclude additional democratic self-determination under local or Federal law.
			(c)Task force on equality for the United States citizens of Puerto Rico
 (1)EstablishmentThere is established within the legislative branch a Congressional Task Force on Equality for the United States Citizens of Puerto Rico (hereinafter referred to as the Task Force).
 (2)DutiesThe Task Force shall— (A)survey the laws of the United States and make recommendations to Congress and the President of the United States as to how laws that do not apply to the territory of Puerto Rico or apply differently to the territory than to the several States should be amended or repealed to phase-in equal treatment of Puerto Rico with the several States, as appropriate, no later than January 1, 2021;
 (B)make recommendations on potential temporary economic measures to assist Puerto Rico’s transition from a territory to a State, seeking the greatest degree of flexibility for the phase-in of Federal programs and the development of the territory’s economy through fiscal incentives, alternative tax arrangements, and other measures;
 (C)propose timelines and rules guiding elections for Federal offices; and (D)study the effect of Puerto Rico’s admission as a State on the existing apportionment in the House of Representatives.
 (3)MembershipThe Task Force shall be comprised of 9 Members as follows: (A)Four Members of the House of Representatives, two of whom shall be appointed by the Speaker of the House of Representatives, and two of whom shall be appointed by the minority leader of the House of Representatives.
 (B)Four Members of the Senate, two of whom shall be appointed by the majority leader of the Senate, and two of whom shall be appointed by the minority leader of the Senate.
 (C)The Resident Commissioner of Puerto Rico. (4)Deadline for appointmentAppointments to the Task Force shall be made not later than 30 days after the date of enactment of this Act.
 (5)ChairThe Speaker of the House of Representatives shall designate one Member to serve as Chair of the Task Force.
 (6)VacanciesAny vacancy in the Task Force shall be filled in the same manner as the original appointment. (7)Agency cooperationThe Departments and agencies of the executive branch and all offices and entities of the legislative branch of shall—
 (A)cooperate with the Task Force in carrying out its duties; and (B)furnish it with such information and technical assistance as may be requested, including, but not limited to, views, recommendations, and drafting services on the measures needed to fulfill the Task Force’s mandate.
					(8)Reports
 (A)Not later than 270 calendar days after its establishment, the Task Force shall submit a preliminary report of its recommendations to the House of Representatives, the Senate, and the President of the United States.
 (B)Not later than 120 calendar days after the submission of the preliminary report, the Task Force shall submit a final report of its recommendations to the House of Representatives, the Senate, and the President of the United States.
 (C)To the greatest extent practicable, the reports issued pursuant to subparagraphs (A) and (B) shall reflect the shared views of all 9 Members of the Task Force but the reports may contain dissenting views.
 (9)Congressional intentThe enactment of this Act expresses the intent of Congress to pass legislation based upon the Task Force’s final report.
 (10)TerminationUpon issuing the final report under paragraph (8)(B), the Task Force shall terminate. (11)ImplementationUpon receipt of the final Task Force Report under paragraph (8)(B), Congress shall ensure that, as appropriate, Federal laws that do not apply to Puerto Rico or apply differently to the territory than to the several States are amended or repealed to phase-in the equal treatment of Puerto Rico with the several States no later than January 1, 2021. Generally, as part of the transition process—
 (A)all Acts, or parts of Acts, in conflict with the provisions of this Act, whether passed by the Legislature of Puerto Rico or by Congress, shall be repealed or amended to conform to the provisions of this Act;
 (B)Puerto Rico will cease to be an unincorporated territory of the United States and will become an incorporated territory of the United States until its final admission into the Union as a State no later than January 1, 2021; and
 (C)with the exception of those parts that are not in conflict with this Act, the following shall be repealed:
 (i)The Puerto Rican Federal Relations Act of 1950 (Public Law 81–600). (ii)The Act of July 3, 1950 (48 U.S.C. 731b–731e).
 (iii)The Act of April 12, 1900 (Public Law 56–191). (iv)The Act of March 2, 1917 (Public Law 64–368).
 6.Issuance of presidential proclamationFollowing the completion of the transition process set forth in section 5, the President of the United States shall issue a proclamation declaring that Puerto Rico is admitted into the Union on an equal footing with the other States, effective no later than January 1, 2021. Upon issuance of the proclamation by the President, Puerto Rico shall cease to be an incorporated territory of the United States and be deemed admitted into the Union as a State.
		7.State of Puerto Rico
 Upon the admission of Puerto Rico into the Union as a State, the following apply: (1)TerritoryThe newly admitted State of Puerto Rico shall consist of all its islands, together with their appurtenant reefs and territorial waters in the seaward boundary, presently under the jurisdiction of the territory of Puerto Rico.
 (2)Continuity of governmentPersons holding executive, legislative, and judicial offices in the Government of Puerto Rico shall continue to discharge the duties of their respective offices consistent with the United States Constitution and Federal law applicable to Puerto Rico, and the State of Puerto Rico’s laws and constitution.
			(3)Continuity of laws
 (A)Territory lawAll of the territory laws in force in Puerto Rico shall continue in force and effect in the State, except as modified by this Act, and shall be subject to repeal or amendment by the legislature and the Governor of Puerto Rico.
 (B)Federal lawAll of the laws of the United States shall have the same force and effect as on the date immediately prior to the date of admission of Puerto Rico into the Union as a State, except for any provision of law that treats Puerto Rico and its residents differently than the States of the Union and their residents, which shall be amended as of the date of admission to treat the State of Puerto Rico and its residents equally with the other States of the Union and their residents.
 (4)United States citizenshipNo provision of this Act shall operate to confer United States citizenship, nor terminate citizenship hereto lawfully acquired, nor restore citizenship terminated or lost under any law of the United States or under any treaty to which the United States is or was a party.
 8.SeverabilityIf any provision of this Act, or any section, subsection, sentence, clause, phrase, or individual word, or the application thereof to any person or circumstance is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, subsection, sentence, clause, phrase, or individual word to other persons and circumstances shall not be affected thereby.
		